DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 05/15/2018 and 06/04/2018.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/14/2019 and 09/03/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Specification
The lengthy specification (96 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the highest content" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the highest content" in line 3. There is insufficient antecedent basis for this limitation in the claim. Additionally, the phrase "the highest content" refers to the first dye component in the instant claim. However, the second dye component may have the same content as the first dye component (high content dye component). When the second dye component is the same as the first dye component, the first dye component is not a high content component. Thus, the limitation of the content of [the first dye component] which is the same as the content of the first dye component is indefinite.
13 recites the limitation "the highest content" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the content" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the content" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the highest content" in line 4 and recites the limitation "the content" in line 5 and line 8. There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075879 A1 (hereinafter Ikeda’79).
Regarding claims 1, 3, 8, and 9, Ikeda’79 discloses (See [0015]) a printing ink composition (an aqueous ink jet composition) includes 0.5-15 mass% a disperse dye (See [0034]), 
Ikeda’79 discloses that the water soluble dye includes C.I. Acid Yellow 184 as recited in claim 3 (See [0050]). The C.I. Acid Yellow 184 is described by the applicant as a molecule having a cumarin skeleton and at least one chemical structure of a sulfo group and a salt thereof (See [0066] of the present specification). Therefore, the water soluble dye of Ikeda’79 fulfills the claimed third component as recited in claim 1. The amount of 0.1-15 mass% a water soluble dye (See [0055]) overlaps with the claimed third component range of 0.005-6.0 mass% as recited in claim 9.
Ikeda’79 discloses that the dispersant includes anionic dispersant having a formalin condensate of an aromatic sulfonic acid (See [0060] to [0062]). The anionic dispersant of Ikeda’79 contains at least one chemical structure of a sulfo group and fulfills the claimed second component as recited in claim 1.
Ikeda’79 failed to anticipate the instant claims because Ikeda’79 does not exemplify an ink composition with at least one disperse dye (first component) selected from the group consisting of C.I. Solvent Yellow 160:1, C.I. Disperse Yellow 82, and C.I. Disperse Yellow 184 as required in claim 1.
However, Ikeda’79 exemplifies with disperse dye such as C.I. Disperse Yellow 114, i.e., Y114, in the working examples 
Regarding claim 4, Ikeda’79 exemplify a content of disperse dye (X1) is 2.0 and a content of dispersant (X2) is 2.0 (See Table at [0092], Example 1). The ratio of dispersant to disperse dye (X2/X1) is 2:2 or 1:1 = 1.0, which is within the claimed ratio of 0.2≤X2/X1≤5.0.
Regarding claim 5, Ikeda’79 exemplify a content of disperse dye (X1) is 2.0 and a content of water soluble dye (X3) is 2.0 
Regarding claim 6, Ikeda’79 exemplify a content of water soluble dye (X3) is 2.0 and a content of dispersant (X2) is 2.0 (See Table at [0092], Example 1). The ratio of water soluble dye to dispersant (X3/X2) is 2:2 or 1:1 = 1.0, which is within the claimed ratio of 0.001≤X3/X2≤3.0.
Regarding claim 7, Ikeda’79 exemplify a content of disperse dye (first component) of 2.0 mass% and 4.0 mass% based on the sum 100 mass% of the composition (See Table at [0092], Examples 1-6). The content of disperse dye lies within the claimed first component amount of 0.5-20 mass%. 
Regarding claim 10, claim 1 is incorporated herein as set forth above. Ikeda’79 discloses the ink composition comprises of disperse dye selected from a group including C.I. disperse yellow 82 and a water soluble dye selected from a group including C.I. acid yellow 184 (See [0015], [0026], and [0050]).
Ikeda’79 failed to anticipate the instant claim because Ikeda’79 does not teach with specificity.
Given that the two claimed dyes are suggested by Ikeda’79, it would have been within the purview of a skilled artisan to formulate an ink composition with a disperse dye and a water 
Regarding claims 11 and 12, Ikeda’79 exemplify a content of disperse dye is 2.0 and a content of water soluble dye is 2.0 (See Table at [0092], Example 1). The ratio of water soluble dye to disperse dye is 2:2 or 50:50, which is 50 mass% of water soluble dye and 50 mass% of disperse dye based on the total sum of dye group as recited in claim 11. The content of disperse dye and the content of water soluble dye each present a mass percent of X1 and X2 as recited in claim 12.
Regarding claim 15, Ikeda’79 exemplify a content of disperse dye is 2.0, water soluble dye is 2.0, and dispersant is 2.0 (See Table at [0092], Example 1). The ratio of dispersant (XS) to specific yellow dye group (sum content of disperse dye and water soluble dye (XD)) is 2:4 or 1:2 = 0.5, which is within the claimed ratio of 0.2≤XS/XD≤5.0.
Regarding claim 16, Ikeda’79 discloses that the sum content of disperse dye (2.0 and 4.0 mass%) and water soluble dye (2.0 and 4.0 mass%) is total 4.0 and 8.0 mass% (See Table at [0092], Examples 1 and 4-5). The sum content of disperse dye and water soluble dye is within the claimed range of 0.6-26 mass%.
Regarding claim 18, Ikeda’79 discloses that the dispersant is 2.0 and 4.0 mass% based on the total 100 mass% of the composition (See Table at [0092], Examples 1 and 4-5). The .
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda’79 (US 2016/0075879 A1) in view of US 2015/0275012 A1 (hereinafter Ikeda’12).
Ikeda’79 is relied upon as set forth above.
Regarding claims 2 and 14, Ikeda’79 disclose that the anionic dispersant having a formalin condensate of an aromatic sulfonic acid (See [0060] to [0062]), but does not disclose a formalin condensate of sodium naphthalene sulfonate, sodium lignin sulfonate, and a styrene-sodium styrene sulfonate copolymer.  
In the same field of endeavor, Ikeda’12 discloses an ink jet ink composition includes a disperse dye, a surfactant, and a dispersant of a sodium naphthalene sulfonate formalin condensate in order to suppress formation of foreign substances derived from recrystallization of the disperse dye and foreign substances at a gas-liquid interface and having bleed resistance (See Abstract, [0007], [0033], and [0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to substitute the dispersant of an aromatic sulfonic acid formalin condensate dispersant of Ikeda’79 with a dispersant of a sodium naphthalene sulfonate formalin condensate of Ikeda’12 in order .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda’79 (US 2016/0075879 A1) in view of US 2017/0218203 A1 (hereinafter Harada).
Ikeda’79 is relied upon as set forth above.
Regarding claim 13, Ikeda discloses a content of yellow disperse dye (Y114) and yellow water soluble dye (Y2) in equal amount, i.e., 2.0 or 4.0 mass% (See Table at [0092], Examples 1 and 4-5). 
Ikeda discloses does not disclose a C.I. Solvent Yellow 160:1 is a component having a highest content among the dye components. It should be that the content of the second dye component (other yellow dye components) can be the same content as the first dye component (C.I. Solvent Yellow 160:1) that is considered a highest content (See Claim 12). 
Harada discloses a yellow colorant composition useful in inkjet inks (See [0041]) comprises of yellow pigment and yellow fluorescent dye (See [0042]). Harada discloses that the yellow fluorescent dye, particularly preferred, is C.I. Solvent Yellow 160:1 (See [0053]) and the addition of the fluorescent dye improve chroma and hue of the ink (See [0001]).      
Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to incorporate the fluorescent dye of Harada, particularly preferred C.I. Solvent Yellow 160:1, into the ink of Ikeda’79 in order to improve chroma and hue of the ink as suggested by Harada.   
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761